Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, and 9 are objected to because of the following informalities:  
In claim 1, line 4, “characterized in that wherein” appears to have superfluous language. The use of the word “wherein” appears to make the preceding language “characterized in that” redundant.
In claim 3, line 3, “crow” appears to be a misspelling of crown. See page 2 of the specification which refers to a crown, and element 124 which is referred to as a crown throughout the specification. For examination purposes this element will be interpreted as a crown element.
In claim 9 line 2, “a” should be inserted before female.  
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6–12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 5,409,403 (“Falossi”).
Regarding claim 1, Falossi discloses an electrical connector comprising:
an electrically conductive contact element (16); and
a support (308);

Regarding claim 6, Falossi discloses wherein the support comprises a part having a rotational symmetry about an axis and carrying said intermediate element (at least the opening will have rotational symmetry because the female connector body is round and is held within the opening to the support, see Figs. 1 and 9 – 11).
Regarding claim 7, Falossi discloses wherein the contact element (16) has a generally annular shape surrounding said axis (see portions 24).
Regarding claim 8, Falossi discloses wherein the intermediate element is housed in a cavity formed by the support (see Fig. 11).
Regarding claim 9, Falossi discloses an electrical connection assembly comprising female connector according to claim 1 (see above) and a male connector (52) comprising an electrically conductive track (66) in contact with said contact element.
Regarding claim 10, Falossi discloses wherein the male connector comprises a convex support (portions supporting contact section 70, see Fig. 8) carrying said conductive track (66).
Regarding claim 11, Falossi discloses wherein the intermediate element extends around the male connector (the female body surrounds the male body when mated together).
Regarding claim 12, Falossi discloses wherein the intermediate element (the female body) is deformed so as to apply the contact element against the electrically conductive track (see col 6, lns. 18 – 24).

Claims 1, 2 and 6–8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 7,959,454 (“Ramasubramanian”).
Regarding claim 1, Ramasubramanian discloses an electrical connector comprising:
an electrically conductive contact element (20); and

characterized in that wherein the contact element is carried by an intermediate element (92) made of an elastically deformable material (silicon, see col 7, lns. 60 – 64) and connected to said support (see Fig. 10).
Regarding claim 2, Ramasubramanian discloses the contact element (20) embedded in a resin link element (90, which is plastic see col. 10, lns. 15 – 17), the link element (90) being linked to the intermediate element (92) and in contact with the latter (see Fig. 10).
Regarding claim 6, Ramasubramanian discloses wherein the support (22) comprises a part having a rotational symmetry about an axis (the opening 81 defined by 22 is a cylindrical opening about an axis traveling through the center of the opening) and carrying said intermediate element (92).
Regarding claim 7, Ramasubramanian discloses wherein the contact element (80) has a generally annular shape surrounding said axis (see portions 89 which is a socket defined by an annular cylindrical portion defined around the aforementioned axis).
Regarding claim 8, Ramasubramanian discloses wherein the intermediate element is housed in a cavity formed by the support (see Fig. 10).


Allowable Subject Matter
Claims 3–5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if all applicable claim objections are remedied.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 3, the prior art does not disclose or suggest the claimed electrical connector, including an intermediate element made of an elastically deformable material, a contact element carried by the intermediate element, and wherein the contact element is 
Cairns discloses a resin tip 44 and contacts 42 embedded therein, but the resin tip is not in contact with the intermediate element. The body of Falossi carrying the contacts expands and contracts to maintain contact during mating and thus it would not have been obvious to modify to have a resin tip as taught by Cairns. Liu, Zalewski, Elkins and Daniels each disclose rotatable electrical connectors with contact elements and supports, but none discloses a resin link element as required by the claims. Furthermore, it would not have been obvious to utilize the dielectric resin link of Ramasubramanian on a portion of the contact of Falossi because the dielectric resin link serves to help protect against damage caused by use underwater, because the intermediate element of Falossi is molded upon the contact while the intermediate element of Ramasubramanian is not molded on the contact, and because the flexibility of the claws as molded to and carried by the deformable intermediate element may be impaired by the claws being embedded in a link element.
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/            Examiner, Art Unit 2833          
                                                                                                                                                                                  

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833